Citation Nr: 0812655	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  99-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the RO.  The Board remanded this case back to the RO for 
further development of the record in February 2001, December 
2005 and December 2006.

The law requires that the Veterans Law Judge (VLJ) who 
conducted a hearing shall participate in making the final 
determination of the claim.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2007).  By a January 2008 letter, 
the veteran was given the opportunity to request another 
Board hearing.  In the January 2008 letter, the veteran was 
also advised that if he did not respond within 30 days, the 
Board would assume that he did not want an additional 
hearing.  To date, a response has not been received.  Thus, 
the Board assumes that the veteran does not desire an 
additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In the December 2006 remand, the Board requested that the 
veteran be provided with a general VA examination to obtain 
an opinion as to the impact of the service-connected 
disabilities on his ability to work.  In this regard, the 
Board notes that service connection is in effect for peptic 
ulcer disease, postoperative (40 percent) and post-traumatic 
stress disorder (PTSD) (0 percent).

The veteran received a VA PTSD examination in February 2007.  
The examiner concluded that the veteran's allegations were 
not objectively supporting and contemporaneous records in the 
file did not suggest the presence of PTSD.  However, with 
respect to the remand instructions, the conclusion reached by 
the examiner is inconsequential because service connection is 
already in effect for PTSD.  To that end the examiner was 
asked only to opine with regard to the impact of the service-
connected PTSD on the veteran's ability to work.  Further, 
the Board notes that there is absolutely no discussion of the 
service-connected peptic ulcer disease and its impact on the 
veteran's ability to work.  Thus, as required by the December 
2006 remand, the examiner has failed to offer an opinion 
regarding the impact of the service-connected disabilities on 
the veteran's ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
another VA examination to determine the 
current severity of his service-connected 
disabilities and how they currently 
affect his employability.  The veteran's 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  

The examiner must provide an opinion, 
based on the examination findings and a 
review of the claims file, on whether the 
veteran's service- connected peptic ulcer 
disease and PTSD alone preclude him from 
obtaining and maintaining gainful 
employment consistent with his education 
and occupational experience.  Any 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  

The rationale for all opinions expressed 
must be provided.  The report prepared 
must be typed.  If the examiner 
determines that any additional 
examination of a specific service- 
connected disability is necessary, the RO 
must schedule and obtain the designated 
examination from an appropriate health 
care provider.  

2.  After completion of all indicated 
development, the veteran's claim of total 
rating based upon individual 
unemployability due to a service-
connected disability should be 
readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



